Citation Nr: 1139679	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-48 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Evaluation of depression associated with cystic acne, currently rated as 10 percent disabling.

2.  Entitlement to an increase rating for cystic acne, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

These matters comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah and Anchorage, Alaska.  During the pendency of this appeal, jurisdiction was transferred to the RO in Anchorage, Alaska.

Issues relating to depression were previously remanded for further development in Board decisions dated in October 2003 and August 2005.  In a decision of November 2007, entitlement to service connection for depression associated with cystic acne was granted.  The Veteran submitted a notice of disagreement with the RO's initial rating decision affecting such a grant.

The Veteran revoked the power of attorney of his attorney in a written statement dated in November 2006.

Finally, the Board notes that the Veteran was afforded a hearing in June 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record. 


FINDING OF FACT

The Veteran failed, without good cause, to report for scheduled VA examination in conjunction with a claim for increase or other original claim.



CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for depression associated with cystic acne is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  A disability rating in excess of 50 percent for cystic acne is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to a total disability rating based on individual unemployability is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim relating to depression arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

For an increased-compensation claim, such as the Veteran's cystic acne claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims relating to cystic acne and TDIU, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran has been afforded multiple opportunities to report for VA examination which have been offered pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran's failure to attend examinations has been well-documented in the record and during his hearing before the undersigned, the Veteran expressed his unwillingness to attend future examinations.  As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date in attempting to arrange for examinations, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Depression

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In March 1971, the Veteran submitted the original claim for compensation relating to entitlement to service connection for cystic acne.  See 38 C.F.R. § 3.160(d) (2011).  See also Section J of the Veteran's June 8, 1971 Rating Decision establishing jurisdiction was for the "original claim."  In March 2001, the Veteran submitted an application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  In a November 2007 decision by the Board, entitlement to service connection for depression associated with cystic acne was granted and in March 2009 the RO issued a rating decision on the matter.  The Veteran submitted a notice of disagreement with the initial 10 percent rating that the RO assigned, effective March 8, 2001.

In October 2004, the Veteran failed to report for VA examination.  An examination was rescheduled and he was seen in May 2005.  The examiner's assessment was of a bipolar disorder.  The Veteran had pressured speech, and congruent affect.  Short and long memory were intact, and he was oriented to time, place and situation.  Thinking was tangential and circumstantial, with grandiose content.  There was no paranoia and the Veteran denied hearing voices.  The examiner indicated that the Veteran was "extremely mentally ill," with extreme thought disorder and poor sleep, and was disorganized to the point of being unable to work.

Pursuant to the orders of an August 2005 Board remand, the Veteran was scheduled for an additional VA examination for June 2006.  The Veteran subsequently called the RO and stated that he would not attend the appointment if his wife was not permitted to be in the room for the examination.  The examining provider was asked if the Veteran's wife would be permitted in the room for evaluation, and he replied that she would not be permitted.  The Veteran was informed of the matter, and he stated that he would not be willing to attend the examination.

In an August 2006 letter the Veteran was informed of the consequences of failing to report for a future examination.  An August 2006 report of contact indicates that the Veteran was again informed that his wife could not accompany him into his mental health examination.  He was told that the policy of the Veterans Health Administration (VHA) forbid another party to present for mental health examinations as it violates privacy laws.

A July 2005 record from the Utah State Hospital, indicated that the Veteran had thrown a rock at a neighbor's child and was brought into state custody.  He had persecutory delusions, and it was suggested that a diagnosis of delusional disorder may be more accurate than one of paranoid schizophrenia.

In November 2006 the Veteran contacted the RO to inform VA that he would not attend an examination without his wife.  He stated that his wife needed to be in the examination room both because she could not be left alone and because he did not trust the VA examiner.

A December 2006 letter from a VA physician who had been performing psychiatric examination for several years indicated that he had been asked about allowing veterans to bring friends and or relatives into psychiatric interviews.  The physician stated that the presence of others in a room can lead to coaching, interrupting and answering on behalf of the Veteran.  He said that a request to have another party present during an examination is often an attempt to intimidate or manipulate the examiner.  He finally stated that exceptions may be made for veterans who are unable to speak for themselves, and sometimes a third party may be brought in at the end of an interview to verify and confirm a reported history.

A June 2008 report of contact reflects that in order to determine the appropriate level of disability to assign the Veteran's service-connected depression, a VA examination was necessary.  Accordingly, the Veteran was contacted by phone and the need for such an examination was explained to him.  The Veteran again asked that his wife be permitted into the examination but was informed that this was not possible.  It was suggested that he may acquire a mental health examination from a private examiner if he could find one willing to allow for his wife to be present.

In July 2008 the Veteran failed to report for an examination, stating that he had other appointments at VA the same day, and did not see the need to come in early for an examination.  He was told that he would need to contact the RO in order to reschedule another examination.  In March 2009, the Veteran again failed to report to a VA examination - calling thirty minutes prior to the examination to cancel.  He did not give a reason for being unable, or unwilling, to attend the appointment, but did ask for the examination to be rescheduled.  The Veteran was told that would not be possible given his history of cancelling, rescheduling, and not attending scheduled appointments.

In August 2009, the Veteran was seen for a VA examination.  The examiner stated that the Veteran did not endorse depressive symptoms, and was unable to provide information regarding other psychiatric symptoms and exhibited severe thought disorder, nonsequiturs and an inability to respond relevantly to questiones asked.  Moreover, he appeared to have no insight into his condition.  Following his examination, the examiner stated that he was unable to adequately assess the level of symptomatology related to service-connected depressive disorder due to the Veteran's inability to answer questions, stay on task, or remain relevant to inquiries.  The examiner opined that the Veteran's history of heavy use of lysergic acid diethylamide (e.g.  LSD) and demonstration of "only positive symptoms" is consistent with the presence of a substance abuse-related psychotic disorder.

The RO determined that a new examination was needed in order to assess the Veteran's level of disability.  In February 2011, the Veteran was sent a letter informing him of the consequences of not attending the scheduled examination without good cause.  Nonetheless, records show that he refused to be examined at the RO, and thus the examinations were canceled.

During his June 2011 hearing, the undersigned asked the Veteran if was willing to appear for an examination if one were scheduled.  The Veteran informed the undersigned, that he would not be willing to appeal for such an examination.

Again, 38 C.F.R. § 3.655 dictates that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  38 C.F.R. § 3.160(b) (2011).  Rather, an original claim for compensation was received by VA in March 1971.  The Veteran's claim on appeal is not the original claim for compensation, but a claim of entitlement to increased compensation or other original claim.
 
The record reflects that VA made multiple attempts to provide the Veteran with VA examinations.  While the Board concedes that the Veteran did attend examinations in August 2008 and May 2003, a new examination is nonetheless necessary in order to properly rate the current level of disability and clarify the prior results, and it was for this reason that an examination was scheduled for February 2011.  The Veteran failed to report for examination and failed to provide good cause for his absence.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Again, under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with an other original claim or claim for increase, the claim shall be denied.  Here, a VA examination was needed to determine the Veteran's level of disability resulting from service-connected depression, an examination was scheduled, and the Veteran failed to report without good cause.  
The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).


Cystic Acne and TDIU

In March 1971, the Veteran submitted an original claim for compensation, and in June 1971, the RO granted service connection for cystic acne.  In July 2009, VA received a statement from the Veteran which was accepted as a claim for an increased rating of his service-connected cystic acne.

In November 2009, the Veteran reported for VA examination of the skin.  It was determined that a total of five percent of the Veteran's exposed skin was affected by cystic acne, and seventy percent of his entire body.  There was evidence of tremendous cystic acne in the past, but with only a few spots of resolving boils remaining in the back and inner thigh.  Scarring gave the impression of marked involvement in the past.

The RO determined that, in order to properly adjudicate the matters of cystic acne and TDIU, VA examination was needed.  The record reveals that in February 2011, the Veteran was notified of impending examinations, and of the consequences of failing to appear.  He nonetheless did fail to appear for the scheduled examinations, stating that he did not "want anything to do with the VA."  As noted above, when asked whether he would be willing to appear for a future examination during his June 2011 hearing , the Veteran indicated that he would not be willing.

As previously indicated, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination, and the examination was in conjunction with an other original claim or claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).  In this case, an examination was needed to properly adjudicate the matters of entitlement to an increased rating for cystic acne and entitlement to TDIU.  An examination was scheduled, and the Veteran failed to report without good cause.
  
Lastly, the Board has considered all testimony present by the Veteran and finds such testimony to have been of inadequate detail and does not provide a basis on which to evaluate the claims.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the Veteran's cystic acne and TDIU claims and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).


ORDER

An evaluation in excess of 10 percent for depression associated with cystic acne is denied.

An evaluation in excess of 50 percent for cystic acne is denied.

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


